United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-718
Issued: August 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2014 appellant filed a timely appeal of a January 2, 2014 Office of
Workers’ Compensation Programs’ (OWCP) merit decision. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has more than one percent impairment of her left upper
extremity due to her accepted condition of de Quervain’s disease.
FACTUAL HISTORY
On March 18, 2010 appellant, then a 50-year-old claims examiner, filed a traumatic
injury claim alleging that on February 25, 2010 she injured her left forearm, wrist and thumb
1

5 U.S.C. § 8101 et seq.

attempting to lower her desk height. OWCP accepted appellant’s claim for de Quervain’s
tenosynovitis left and left forearm tendinitis on July 13, 2010. Appellant underwent surgery for
release of the first dorsal compartment with release of separate subsheath for extensor pollicis
brevis tendon and synovectomy of the first dorsal compartment due to left de Quervain’s
tendinitis on May 18, 2011.
Appellant’s attending physician, Dr. Basil R. Besh, a Board-certified orthopedic surgeon,
reported on July 12, 2011 that appellant had significant hypersensitivity at her de Quervain’s
incision, as well as positive Tinel’s sign, positive Phalen’s test and positive compression test. He
recommended pain management treatment. On August 8, 2011 Dr. Besh recommended
electrodiagnostic testing for carpal tunnel syndrome.
Dr. Ravi Panjabi, a physician Board-certified in pain management, examined appellant on
September 23, 2011 and diagnosed left wrist de Quervain’s tenosynovitis and complex regional
pain syndrome (CRPS) of the left upper extremity. He also noted appellant’s extreme anxiety,
depression and emotional distress and recommended treatment with a psychiatrist and
psychologist.
Appellant underwent an electromyography (EMG) on October 6, 2011 which found no
electrophysiologic abnormalities in the median, ulnar or radial nerves in the left arm. Dr. Besh
examined appellant on October 18, 2011 and opined that she had reached maximum medical
improvement from her diagnosed de Quervain’s noting that her EMG was negative. He repeated
this finding on December 5, 2011.
Appellant requested a schedule award on July 5, 2013. OWCP requested additional
medical evidence in support of this claim on July 16, 2013. Dr. Besh completed a report dated
July 25, 2013 and diagnosed left carpal tunnel syndrome and de Quervain’s release. He noted
intermittent paresthesias in the median nerve distribution as well as occasional pain at the
dorsoradial aspect of her wrist. Dr. Besh stated that he was not familiar with the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment.
On August 12, 2013 Dr. Daniel O. Zimmer, a Board-certified orthopedic surgeon, stated
that due to appellant’s diagnosed carpal tunnel syndrome on the left it was not possible to reach
an impairment rating due to her accepted condition of de Quervain’s. Dr. Aubrey A. Swartz, a
Board-certified orthopedic surgeon, completed a report on November 4, 2013 addressing all of
appellant’s accepted left upper extremity conditions. He found that appellant had no atrophy of
the left forearm and that sensation was intact in both upper extremities with equal reflexes.
Appellant demonstrated 60 degrees of dorsiflexion, 60 degrees of palmar flexion, 20 degrees of
radial deviation and 25 degrees of ulnar deviation. Dr. Swartz found minimal tenderness over
the radial styloid of the left wrist with no swelling. He noted that appellant’s grip strength was
10, 11, 11 on the right and 22, 20, 19 on the left. Dr. Swartz applied Table 15-32 of the A.M.A.,
Guides with a default impairment of one percent. He found that the functional history
adjustment would be grade modifier 1 and physical examination adjustment would be grade
modifier 1 completing the upper extremity formula of the A.M.A., Guides, Dr. Swartz reached
2

A.M.A., Guides 395, Table 15-3.

2

one percent upper extremity impairment due to this condition and found that appellant’s date of
maximum medical improvement was November 4, 2013.
Dr. Zimmer reviewed the record on December 21, 2013 and agreed with Dr. Swartz’s
finding of one percent impairment of the left upper extremity due to de Quervains.
By decision dated January 2, 2014, OWCP granted appellant a schedule award for one
percent impairment of her left upper extremity.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.5
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).6
ANALYSIS
OWCP accepted appellant’s claim for left side de Quervain’s tenosynovitis and left
forearm tendinitis on July 13, 2010. Appellant filed a claim for a schedule award on
July 5, 2013. Appellant’s physician, Dr. Besh, stated that he could not provide an impairment
rating under the sixth edition of the A.M.A., Guides. Dr. Swartz completed a report on
November 4, 2013 and applied Table 15-37 of the A.M.A., Guides with a default impairment of
one percent for de Quervain’s disease. He found that the functional history adjustment would be
grade modifier 18 based on a mild problem of pain symptoms, physical examination adjustment
3

5 U.S.C. §§ 8101-8193, 8107.

4

20 C.F.R. § 10.404.

5

For new decisions issued after May 1, 2009, OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
6

A.M.A., Guides 411.

7

Id. at 395, Table 15-3.

8

Id. at 406, Table 15-7.

3

would be grade modifier 19 based on a mild decrease of range of motion from the uninjured
opposite side and that clinical studies would be grade modifier 010 as appellant’s EMG was
normal. Dr. Swartz completed the upper extremity formula of the A.M.A., Guides and reached
one percent upper extremity impairment due to de Quervain’s disease and found that appellant’s
date of maximum medical improvement was November 4, 2013. Dr. Zimmer reviewed this
report and agreed with Dr. Swartz’s conclusions. The Board finds this evaluation consistent with
the A.M.A., Guides.
A wrist sprain or strain including persistent pain at maximum medical improvement such
as de Quervain’s disease is class 1 impairment with a grade C impairment of 1 percent.11
Applying the net adjustment formula (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX)
results in (1-1) + (1-1) + (0-1) = -1 or grade B, 1 percent impairment of the left upper extremity
due to de Quervain’s disease.12 Thus, there is no other medical evidence based on the sixth
edition of the A.M.A., Guides showing a higher impairment rating.
CONCLUSION
The Board finds that appellant has no more than one percent impairment of her left upper
extremity due to her accepted condition of de Quervain’s disease.

9

Id. at 408, Table 15-8.

10

Id. at 411, Table 15-9.

11

Id. at 395, Table 15-3.

12

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the January 2, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 5, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

